        Case 3:20-cv-00467-MAD-ML Document 9 Filed 06/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

OLIVIA HAYNIE, on behalf of herself and all
others similarly situated,
                                                               NOTICE OF APPEARANCE
                               Plaintiff,

       v.
                                                               Civil Action No.
                                                               3:20-CV-00467-MAD-ML

CORNELL UNIVERSITY,

                        Defendant.
_____________________________________________

       PLEASE TAKE NOTICE that Cornell University hereby appears in the above-entitled

action through the undersigned attorney, who is employed as in-house counsel for Cornell

University, and requests electronic service of all papers filed in this action.

Dated: June 1, 2020
                                               s/Adam G. Pence_____________________
                                                  VALERIE CROSS DORN, ESQ.
                                                  ADAM G. PENCE, ESQ.
                                                  Attorneys for Defendant Cornell University
                                                  235 Garden Avenue
                                                  300 CCC Building
                                                  Ithaca, NY 14853
                                                  (607) 255-2796
